PER CURIAM.
The appellant challenges the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse the denial of ground one for the attachment of record portions refuting the appellant’s claim. We affirm the denial of the appellant’s remaining claims without discussion.
In ground one, the appellant raised a facially sufficient claim that his sentences for multiple convictions are illegal because the trial court imposed one general sentence of life imprisonment plus 27 years on all counts even though some of his convictions were for offenses that are no't punishable by life imprisonment. The trial court denied the claim, but failed to attach the written sentences, which would conclusively show whether the appellant is currently serving an illegal sentence. See Corp v. State, 698 So.2d 1349 (noting the well-established requirement that the trial court attach portions of the record conclusively refuting a claim of illegal sentence). The denial of ground one of appellant’s motion is therefore reversed and remanded for the trial court to attach record portions refuting the appellant’s claim.
AFFIRMED in part, REVERSED in part, and REMANDED.
HAWKES, and THOMAS, JJ., and ERVIN, III, RICHARD W., Senior Judge, concur.